       Case 2:19-cv-04615-JHS Document 13 Filed 02/20/20 Page 1 of 12




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


DERRICK JACOBS,                       :
                                      :
                   Plaintiff,         :
                                      :
                          v.          :     Civil Action No. 19-4615
                                      :
CITY OF PHILADELPHIA, et al.,         :
                                      :
                   Defendants.        :


                                     ORDER


      AND NOW, this _____ day of ___________, 2020, upon consideration of

Defendants City of Philadelphia, Christine Coulter, and Dennis Wilson’s Second

Motion to Dismiss, and any response thereto, it is hereby ORDERED that the

Motion is GRANTED. All claims against Defendants City of Philadelphia,

Christine Coulter, and Dennis Wilson are dismissed with prejudice.




                                      BY THE COURT:



                                      _________________________
                                      JOEL H. SLOMSKY, J.
        Case 2:19-cv-04615-JHS Document 13 Filed 02/20/20 Page 2 of 12




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


DERRICK JACOBS,                         :
                                        :
                    Plaintiff,          :
                                        :
                           v.           :     Civil Action No. 19-4615
                                        :
CITY OF PHILADELPHIA, et al.,           :
                                        :
                    Defendants.         :



    DEFENDANTS CITY OF PHILADELPHIA, CHRISTINE COULTER, AND
         DENNIS WILSON’S SECOND MOTION TO DISMISS FOR
                   FAILURE TO STATE A CLAIM


      Defendants City of Philadelphia, Christine Coulter, and Dennis Wilson file

this second motion to dismiss for failure to state a claim under Fed. R. Civ. Pro.

12(b)(6), seeking that the claims against them be dismissed on the grounds more

fully described in the supporting memorandum of law.


                                                      Respectfully Submitted,

                                                      CITY OF PHILADELPHIA
                                                      LAW DEPARTMENT

Date: February 20, 2020                         BY:    s/ Christopher H. Rider
                                                      Christopher H. Rider
                                                      Divisional Deputy City Solicitor
        Case 2:19-cv-04615-JHS Document 13 Filed 02/20/20 Page 3 of 12




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


DERRICK JACOBS,                          :
                                         :
                    Plaintiff,           :
                                         :
                           v.            :       Civil Action No. 19-4615
                                         :
CITY OF PHILADELPHIA, et al.,            :
                                         :
                    Defendants.          :



    DEFENDANTS CITY OF PHILADELPHIA, CHRISTINE COULTER, AND
    DENNIS WILSON’S MEMORANDUM OF LAW IN SUPPORT OF THEIR
                   SECOND MOTION TO DISMISS


      Defendants City of Philadelphia, Christine Coulter, and Dennis Wilson

submit this memorandum of law in support of their second motion to dismiss for

failure to state a claim under Fed. R. Civ. P. 12(b)(6), and seek dismissal of

Plaintiff’s claims because: (1) Plaintiff has failed to provide sufficient factual

support for his argument that the Fair Labor Standards Act (FLSA) requires that

Defendants compensate him for time spent on-call; (2) the City of Philadelphia is

immune from Pennsylvania Wage Payment and Collection Law claims; and (3)

Plaintiff has failed to allege sufficient temporal proximity between his protected

activity and any retaliatory action.




                                             1
           Case 2:19-cv-04615-JHS Document 13 Filed 02/20/20 Page 4 of 12




    I.       FACTUAL SUMMARY1

          The City of Philadelphia has employed Plaintiff Derrick Jacobs as a police

detective assigned to the Officer-Involved Shooting Investigation (OISI) Unit since

January 1, 2017. Am. Compl. ¶¶ 3, 9. Since then, Plaintiff’s ordinary work

schedule has been Monday through Friday, 10 a.m. to 6 p.m. Id. ¶ 10. Plaintiff has

been required to be on-call from 6 p.m. through 10 a.m. Monday through Friday,

and 24 hours per day on Saturday and Sunday. Id. While on-call, Plaintiff was not

permitted to drink alcohol, and needed to be able to promptly respond to an officer-

involved shooting. Id. ¶ 11. Although Plaintiff avers that he has had to respond to

shooting while on-call, he does not aver how often he has been required to do so. Id.

          Plaintiff also alleges that, after he filed his first complaint, the City moved

him to desk duty, limited his contact with the District Attorney’s Office,

investigated him for disciplinary infractions, and threatened him with termination.

Id. ¶¶ 19, 21.

    II.      STANDARD OF REVIEW

          To survive a motion to dismiss, “a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). In deciding a motion to dismiss, a court

must determine whether the complaint “pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct



1For the purposes of this Motion to Dismiss, Defendants accept the facts as pled by
Plaintiff as true.



                                               2
             Case 2:19-cv-04615-JHS Document 13 Filed 02/20/20 Page 5 of 12




alleged.” Id. (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 556 (2007)). “The

plausibility standard is not akin to a ‘probability requirement,’ but it asks for more

than a sheer possibility that a defendant has acted unlawfully.” Id. “Where a

complaint pleads facts that are ‘merely consistent with’ a defendant’s liability, it

stops short of the line between possibility and plausibility of entitlement to relief.”

Id.

         “The tenet that a court must accept as true all of the allegations contained in

a complaint is inapplicable to legal conclusions.” Id. at 678. “Threadbare recitals of

the elements of a cause of action, supported by mere conclusory statements, do not

suffice.” Id. Further, “only a complaint that states a plausible claim for relief

survives a motion to dismiss.” Id. at 679.

      III.    ARGUMENT

              A. PLAINTIFF’S OVERTIME COMPENSATION CLAIM FAILS
                 BECAUSE HE HAS NOT PROVIDED SUFFICIENT FACTUAL
                 SUPPORT FOR HIS ALLEGATION THAT HIS TIME SPENT “ON-
                 CALL” WAS COMPENSABLE UNDER THE FLSA.

         Plaintiff alleges that Defendants failed to compensate him for time spent on-

call, in violation of the FLSA. Plaintiff fails, however, to provide the appropriate

factual predicate for his claim that the FLSA entitles him to compensation for on-

call time. This Court should, therefore, dismiss Plaintiff’s FLSA overtime claim.

         The Fair Labor Standards Act requires employers compensate employees for

time spent on-call: (1) where “the employee is required to remain on [the employer’s]

premises” while on-call; or (2) where “the employee, although not required to remain

on the employer’s premises, finds his time on-call away from the employer’s



                                             3
        Case 2:19-cv-04615-JHS Document 13 Filed 02/20/20 Page 6 of 12




premises is so restricted that it interferes with personal pursuits.” Ingram v. Cty. of

Bucks, 144 F.3d 265, 268 (3d Cir. 1998); see also 29 C.F.R. 553.221(d). The Third

Circuit has established a four-factor test to determine whether an employee’s on-

call time is sufficiently restricted as to be compensable: (1) “whether the employee

may carry a beeper or leave home:” (2) “the frequency of calls and the nature of the

employer’s demands;” (3) “the employee’s ability to maintain a flexible on-call

schedule and switch on-call shifts;” and (4) “whether the employee actually engaged

in personal activities during on-call time.” Ingram, 144 F.3d at 268; see also

Everett v. Maternal Child Consortium, LLC, No. 18-746, 2018 WL 3374763, at *4

(E.D. Pa. July 10, 2018).

      In Ingram, the Third Circuit held that the time spent on-call by Bucks

County deputy sheriffs was not compensable because those deputies were allowed to

carry a beeper or leave word where they would be; were not frequently called in to

work and, if called in, were not required to report within a fixed period of time; were

able to trade on-call shifts with other deputies; and were able to participate in

personal activities such as reading, watching television, housework, shopping, etc.

Ingram, 144 F.3d at 268-69.

      The Court of Appeals for the Tenth Circuit has also analyzed an analogous

situation. In Armitage v. City of Emporia, Kan., that Court held that police

detectives were not required to be compensated for time spent on-call where they

were required to report within twenty minutes of responding to a page, and they

were called in on average less than twice a week to respond to crimes that had




                                           4
          Case 2:19-cv-04615-JHS Document 13 Filed 02/20/20 Page 7 of 12




already been committed, even though the detectives were expected to remain sober

while on-call. Armitage v. City of Emporia, Kan., 982 F.2d 430, 432 (10th Cir.

1992).

         Here, Plaintiff fails to provide a sufficient factual basis for his assertion that

the time he has spent on-call was compensable. In support of his argument that his

personal activities were so restricted as to render his on-call time compensable, he

alleges that he was unable to drink alcohol while on-call, and that he was required

to promptly respond to shootings. Am. Compl. ¶ 11. These factual assertions,

standing alone, are plainly insufficient to state a plausible claim. See Armitage,

982 F.2d at 432. Nor can Plaintiff succeed under the Third Circuit’s test, as he has

not alleged that he was required to remain on the City’s premises, that he was

unable to leave his home, that he was frequently required to return to work while

on-call, that he was unable to switch on-call shifts, or that he was unable to engage

in personal activities such as watching television or reading while on-call (other

than drinking alcohol). Since the Supreme Court’s decision in Iqbal, plaintiffs must

provide factual support for their legal assertions. See Iqbal, 556 U.S. at 678

(“[t]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.”) Because Plaintiff has failed to do so here,

this Court should dismiss his overtime compensation claim.




                                              5
        Case 2:19-cv-04615-JHS Document 13 Filed 02/20/20 Page 8 of 12




          B. PLAINTIFF’S WAGE PAYMENT AND COLLECTION LAW CLAIM
             FAILS BECAUSE PLAINTIFF IS EMPLOYED BY A
             MUNICIPALITY.

      Plaintiff alleges that Defendants failed to pay him overtime to which he was

entitled, in violation of Pennsylvania’s Wage Payment and Collection Law (WPCL),

43 P.S. § 260.1 et seq. Plaintiff’s claim fails, however, because he has admitted that

he was employed by the City of Philadelphia, which, as a municipality, is exempt

from the WCPL. Accordingly, this Court should dismiss Plaintiff’s WCPL claim.

      The WCPL “provides a vehicle through which [an] employee may collect

wages owed to him…from a delinquent employer.” Gallaher v. Goldsmith, 213 F.

Supp. 2d 496, 498-99 (E.D.Pa. 2002). Municipal corporations are not included

within the WCPL’s definition of “employer,” and so the WCPL does not apply to

entities such as borough, school districts, and counties. Id. at 499; Scott v. Phila.

Housing Auth., No. 10-4723, 2011 WL 1791095, at *10-11 (E.D. Pa. May 11, 2011);

Huffman v. Borough of Millvale, 591 A.2d 1137, 1139 (Pa. Commw. 1991).

      Plaintiff admits that he is employed by the City of Philadelphia. Am. Compl.

¶ 3. He does not allege that the individual defendants employed him. See generally

Am. Compl. The City is organized under the Commonwealth of Pennsylvania’s laws

as a municipal corporation—a city of the first class. See 53 P.S. § 101; 53 P.S. §

16251. Accordingly, the WPCL does not apply to the City and, therefore, this Court

should dismiss that claim.




                                           6
        Case 2:19-cv-04615-JHS Document 13 Filed 02/20/20 Page 9 of 12




          C. PLAINTIFF’S RETALIATION CLAIM FAILS BECAUSE PLAINTIFF
             HAS NOT ADEQUATELY PLED A CAUSAL CONNECTION
             BETWEEN HIS PROTECTED ACTIVITY AND ANY RETALIATORY
             ACTIONS.

      Plaintiff alleges that Defendants retaliated against him for filing his original

complaint in the present lawsuit. Plaintiff, however, fails to allege facts from which

a factfinder could conclude that the temporal proximity between his protected

activity and the retaliatory actions was unusually suggestive. Accordingly, this

Court should dismiss Plaintiff’s retaliation claim.

      “To state a prima facie case of retaliatory discrimination under the FLSA, a

plaintiff must plead that (1) the plaintiff engaged in protected activity, (2) the

employer took an adverse employment action against him, and (3) there was a

causal link between the plaintiff's protected action and employer’s adverse action.”

Jones v. Amerihealth Caritas, 95 F. Supp. 3d 807, 814 (E.D. Pa. 2015) (internal

quotations omitted). Courts have repeatedly held that unusually close temporal

proximity is necessary for factfinder to infer causation in retaliation claims. See

LeBoon v. Lancaster Jewish Community Center Ass’n, 503 F.3d 217, 233 (3d Cir.

2007) (“a gap of three months between the protected activity and the adverse

action…cannot create an inference of causation”); Blakney v. City of Phila., 559 Fed.

Appx. 183, 186 (3d Cir. 2014) (“We have found that a temporal proximity of two

days is unusually suggestive of causation, but have held that a temporal proximity

greater than ten days requires supplementary evidence of retaliatory motive.”);

Thomas v. Town of Hammonton, 351 F.3d 108, 114 (3d Cir. 2003) (finding temporal

proximity not unduly suggestive where three weeks elapsed between protected



                                           7
       Case 2:19-cv-04615-JHS Document 13 Filed 02/20/20 Page 10 of 12




activity and adverse employment action); Kier v. F. Lackland & Sons, LLC, 72 F.

Supp. 3d 597 (E.D. Pa. 2014) (“Absent some intervening antagonism, Plaintiff

cannot rest solely on a temporal proximity of more than one week.”); Abdul-Latif v.

Cnty. of Lancaster, 990 F. Supp. 2d 517, 531 (E.D. Pa. 2014) (“Six days is at the long

end of what has been held to be unusually suggestive....”).

      Here, Plaintiff fails to provide information from which a factfinder may draw

a reasonable inference that his original FLSA complaint was causally connected to

any retaliatory action. Although Plaintiff asserts that after he filed his first

complaint, the City moved him to desk duty, limited his contact with the District

Attorney’s Office, investigated him for disciplinary infractions, and threatened him

with termination, see Am. Compl. ¶¶ 19, 21, he fails to provide the dates on which

the City took the actions in question.2 In providing only an order of events without

a specific timeline of those events, Plaintiff perpetuates a logical fallacy: post hoc

ergo propter hoc. This fallacy, standing alone, is insufficient to state a plausible

claim of relief for retaliation. Instead, Plaintiff must allege facts from which a

factfinder could conclude that the temporal proximity between his protected activity

and Defendants’ allegedly retaliatory actions was unduly suggestive. As he has

presented no such information, this Court should dismiss Plaintiff’s FLSA

retaliation claim.


2 Defendants note that Plaintiff, in a separate lawsuit, has asserted that the City
“in effect ended [his] Law Enforcement career on Friday, November 9, 2018,” in
retaliation for his actions allegedly reporting prosecutorial misconduct and political
corruption. See Compl., Jacobs v. City of Philadelphia, E.D. Pa. Civil Action No. 19-
4616, Doc. No. 1. Defendants remain unclear as to how Plaintiff can now attribute
any negative career consequences to his October 4, 2019 complaint.

                                            8
         Case 2:19-cv-04615-JHS Document 13 Filed 02/20/20 Page 11 of 12




   IV.         CONCLUSION

         Defendants City of Philadelphia, Christine Coulter, and Dennis Wilson

respectfully requests that this Honorable Court grant this motion and dismiss

Plaintiff’s claims.



                                                      Respectfully Submitted,

                                                      CITY OF PHILADELPHIA
                                                      LAW DEPARTMENT

Date: February 20, 2020                         BY:     s/ Christopher H. Rider
                                                      Christopher H. Rider
                                                      Divisional Deputy City Solicitor
                                                      Pa. Attorney ID No. 307265
                                                      City of Philadelphia Law Dept.
                                                      1515 Arch St., 16th Fl.
                                                      Philadelphia, PA 19102
                                                      (215) 683-5082
                                                      christopher.rider@phila.gov




                                           9
       Case 2:19-cv-04615-JHS Document 13 Filed 02/20/20 Page 12 of 12




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


DERRICK JACOBS,                       :
                                      :
                   Plaintiff,         :
                                      :
                          v.          :      Civil Action No. 19-4615
                                      :
CITY OF PHILADELPHIA, et al.,         :
                                      :
                   Defendants.        :



                           CERTIFICATE OF SERVICE


      I hereby certify that on the date below, the foregoing Motion to Dismiss and

Memorandum of Law has been filed electronically and is available for viewing and

downloading, and has also been served by U.S. mail as follows:

      Derrick Jacobs
      1230 N. 15th St.
      Philadelphia, PA 19121


                                                    Respectfully Submitted,

                                                    CITY OF PHILADELPHIA
                                                    LAW DEPARTMENT

Date: February 20, 2020                       BY:    s/ Christopher H. Rider
                                                    Christopher H. Rider
                                                    Divisional Deputy City Solicitor
